Title: To James Madison from Elisha Tracy, 26 June 1812
From: Tracy, Elisha
To: Madison, James


Dear Sir,
Norwich Cont June 26th 1812
I feel myself verry happy in being able to state that from a carefull observation during my Journey home & since here—I find the people of the U: States, much less agitated & more disposed to acquiesce in a declaration of War, than my fears had led me to expect—in N: York where I feared much clamour, little or none appeared & things appear verry quiet in this State. Much enquiry is made—whether blank Commissions for Privateers will be immediately to Collectors forwarded. I have replied, I supposed they would. The importance of the present crisis I hope will be a sufficient appology for trespassing on You: I have only to fear that the federal members may on their return home work on the passions & prejudices of the people. I have the honor to subscribe myself Dear Sir, Your Most Obedient servt
Elisha Tracy
since writing the above: find the Adjutant General of this State a few days since received from Govr. Griswold a Letter stating that he had from the President of the U: States through the Secy War received instructions to organise the detached Militia & place them under the Commander in Chief; with which order he had complied. The last mail however brought I understand from Govr. Griswold an other Letter to the Adjutant General saying, that if any of the detached militia were wanted—the order must come through him or in his absence the Lieut Governor—on account of Ill health he being about to be absent. This is supposed to be in order to retain the Command of the Troops.
